712 N.W.2d 467 (2006)
474 Mich. 1123
HOLWERDA BUILDERS, L.L.C., Plaintiff-Appellant,
v.
TOWNSHIP OF GRATTAN and Gregory L. Converse, Defendants-Appellees.
Docket Nos. 129361 & (67). COA No. 260711.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the July 14, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to dismiss is DENIED as moot.